NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT
FARDOUS LAMMERS,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-780
                                   )
MIGDALLIA C. TERRELL,              )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 17, 2018.

Appeal from the Circuit Court for Lee
County; John E. Duryea, Jr., Judge.

Fardous Lammers, pro se Appellant.

Mihaela Cabulea and Anthony J. Russo;
Butler, Weihmuller, Katz, Craig LLP, of
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and BADALAMENTI, JJ., Concur.